DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Representative of Applicants
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

EXAMINER’S AMENDMENT
The present application contains 2 distinct set of claims numbered 1-16. For the purpose of examination, examiner has renumbered one of the two sets of claims as 17-32. (see attached claim set with renumbering) 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. [Paragraph 0004 of the filed specification]

Claim Objections
Claims 17-32 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 8, 9, 11, 14, 24, 25, 27 and 30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims .  See MPEP § 608.01(n).  Accordingly, the claims 8, 9, 11, 14, 24, 25, 27 and 30 have not been further treated on the merits.
Claim 4 is objected to because it fails to conform to Patent Rules 1.75 (e). Claims are written as one sentence. 
The additional sentence of claim 4, “The ICT system is often designed with additional security and authentication mechanisms and operated for supporting specific applications and goals, for instance, smart buildings, intelligent transportation systems.”  is non-functional descriptive material and is not given patentable weight. Applicant is advised to delete this language. 

Claim 5 is objected to because it fails to conform to Patent Rules 1.75 (e). Claims are written as one sentence. 
The additional sentence of claim , “For instance, the signal-to-interference-plus-noise ratio ( SINR) for wireless communications and the message density for wired communications.” is exemplary language and places no limitations on the claim. Applicant is advised to delete this language or positively recite the (SINR) as a required limitation. 
“ICT system data and control center(s)” of claim 1 and 17 is objected to. Correction is needed. The term should be “the system tier” or “one or more ICT system data and control centers”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device or method. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Patent 11,063,834
Patent 9,935,848
In light of the extensive indefinite language, claims 1-32 will not be evaluated in view of the prior art. Examiner is unable to identify the bounds and scope of the claims. Relevant prior art will be attached in the PTO-892.

Claims 1 -32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17, the following terms lack antecedent basis:

-the physical attributes 
-the communication environments
-the predetermined threshold
-the subnet topology discovery method
-the potential external intruding device identification method 
-the archived original subnet topology
-the newly discovered subnet topology
-the information 
-the ICT system specific security credentials 
-the required security credentials 
-the enhanced secure mode 
-the newly discovered version 
-the topology of the entire system 
Claim 7 and 23, the following terms lack antecedent basis:
-their device IDs and local tables 
-the connectivity status 
-the local neighbor table 
-the processes of the subnet topology
Claim 8 and 24, the following terms lack antecedent basis:
-its devices 
-the payload of the packet
-the starting device 

-the destination device 
-the first time 
Correction is needed. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 17 recites the narrow recitation “hierarchical information and communications technology (ICT) system consisting of a system center tier…., a gateway tier …., and a subnet tier….”, and the claim also recites “a system center tier comprising one or more ICT system data and control centers” which is the broader statement of the range/limitation. 
The transitional phrase “consisting” is a term “excludes any element, step, or ingredient not specified in the claim.” [MPEP 2111.03 II.] 
The transitional phrase “comprising” is a term that is “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” [MPEP 2111.03 I.]
Applicant’s use of “consisting” in combination with “comprising” fails to clearly define bounds of the claim scope/ 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
Claims 2-12 and 18-28 fail to sure the deficiencies of claim 1 and 17 and are rejected under the same rationale. 
Claims 1 and 17 recite: 
“With the coordination of the ICT system data and control center(s), executing the hierarchical topology initial discovery at each subnet and gateway network independently to construct the topology of the entire ICT system at the ICT system data and control center(s)”

The claim limitation recites that discovery is executed with the coordination of the ICT system and control centers, while simultaneously characterizing the execution as independent. The coordination of the ICT system and control centers describes a dependent relationship with discovery. Thus, claims 1 and 17 are rendered indefinite. 
Claims 2-12 and 18-28 fail to sure the deficiencies of claim 1 and 17 and are rejected under the same rationale. 
Claims 13-16 and 29-32 fail to clearly articulate which category the claims are directed to: Process, machine, manufacture of composition of matter. Thus, Claims 13-16 and 29-32 are indefinite. 

Claims 15-16 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are omnibus type claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 and 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 4 and 20 fail to further limit the subject matter of independent claims 1 and 17, respectively. 
The preamble of the claim recite a hierarchical structure of the ICT system. The ICT inherently have operational protocols to support connectivity. 

Claims 5 and 21 fail to further limit the subject matter of independent claims 1 and 17.
Claim 1 and 17 recite:
“monitoring the physical attributes of the communications environments”
Claim 15 and 21 recite:
 respectively wherein the physical attributes refer to the characteristics of the communications environments.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-16 and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Under the Broadest readable interpretation, an embodiment includes transitory computer readable media. 
Claims 13-16 and 29-32 sets forth a “transitory computer readable media.”  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2

Examiner note: Applicant is advised to schedule an interview to expedite prosecution. 
Conclusion
Relevant prior Art: 
Mani et al U.S. Patent Application Publication 2020/0053169- disclose authenticating each device and service discovered in the topology.
Lingen U.S. Patent Publication 10,270,675- disclose evaluating device attributes to threshold values. 
McClintock et al. U.S. Patent Publication 9,426,139- discloses monitoring devices for triggers to invoke authentication procedures. 
Anumala et al. U.S. Patent Application Publication 2020/0076896- discloses monitoring the topology of a network of Internet of Things.
Klecha et al. U.S. Patent Application Publication 2019/0132932-discloses onboarding devices for cloud monitoring through ZIgbee gateways. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459      

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459